Citation Nr: 0933234	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  04-11 935A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to May 
1965 and from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Muskogee, Oklahoma.  The issue before the 
Board today was remanded in April 2006 for further 
evidentiary and procedural development.  As discussed below, 
the Veteran is withdrawing his appeal; thus the Board need 
not consider whether there was substantial compliance with 
its remand. 

The Veteran testified before the undersigned Acting Veterans 
Law Judge in April 2005; a transcript of that hearing is 
associated with the claims folder.

In correspondence received in June 2009, the Veteran 
indicated a desire to file for increased ratings for his 
service-connected pterygium and right thumb fracture.  As 
these issues are not on appeal before the Board, the proper 
course of action is to REFER them to the RO for development 
and consideration.  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
November 1964 to May 1965 and from February 1968 to February 
1970.

2.	On June 26, 2009, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.


ORDER

The appeal is dismissed.




		
MICHAEL A. HERMAN
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


